DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 8 January 2021, the abstract and claims were amended. Based on these amendments, the objection to the abstract and the rejections based on Boyd have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2001/0045678 (“Kubo”).
claim 1, Kubo discloses a build unit (the 3D modeling apparatus 100b; see Figure 15 and paragraph 138) to build a part using additive layer by layer processing (a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II); see also paragraph 44 of Kubo), the build unit comprising:
a storage unit (the recovery section 71; see Figure 15 and paragraphs 51 and 57) to store powdered build material (see MPEP 2114(II); see also paragraphs 51 and 57);
a build platform (the modeling stage 62; see Figure 15 and paragraphs 42 and 44) disposed at a top of the storage unit (see Figure 15);
a feed tray (the temporary depot 61b on which powder material from the powder supply section 40 is temporarily stored; see paragraph 43 and Figure 1; the temporary depot 61b is shown in Figure 15 but not labeled) on a side of the build platform (see Figure 15) from which pre-heated powdered build material is delivered onto the build platform (see MPEP 2114(II); see also paragraphs 85, 86, and 143);
a powdered build material delivery apparatus on a side of the storage unit (at least the powder carrier screw 82, powder carrier conduit 81, and dryer 97; see below), the delivery apparatus comprising:
a three dimensional (3D) printer auger screw (the powder carrier screw 82; see Figure 15 and paragraph 58) that receives powdered build material from the storage unit (see MPEP 2114(II); see also Figure 15 and paragraph 58) and delivers pre-heated powdered build material 
a housing (the powder carrier conduit 81; see Figure 15 and paragraph 59) enclosing the 3D printer auger screw (see Id.); and
at least one heater (the dryer 97, which is provided with a heat source; see Figure 15 and paragraphs 142 and 143) coupled to the housing (via the powder reservoir 96; see Figure 15) to heat the powdered build material as the powdered build material is being moved by the 3D printer auger screw (see MPEP 2114(II); see also paragraphs 59 and 143).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo and further in view of U.S. Patent Application Publication No. 2013/0186514 (“Zhuang”).
Regarding claim 2, Kubo does not explicitly disclose that the at least one heater comprises a plurality of heaters along a length of the housing. Kubo only shows a single dryer 97 in Figure 15. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the powder reservoir 96 with multiple dryers 97 in order to more uniformly dry the powder material contained therein, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The dryers 97 would necessarily be located somewhere along a length of the powder carrier conduit 81 (i.e., the claimed housing), as required by claim 2, since the powder carrier conduit 81 runs from the bottom of the recovery section 71 to the inside of the tank 41 (see paragraph 59 and Figure 15).
With respect to the claimed at least one temperature sensor coupled to the housing, Zhuang discloses a powder distribution device 2 including a receptacle 23. See Figure 1 and paragraph 27. The receptacle 23 includes at least one heating element 232 and a temperature sensor 233. The heating elements 232 are used to preheat the powder 90 stored inside the receptacle 23. The temperature sensor 233 is used for controlling activation and adjustment of the heating elements 232. See Figure 6 and paragraph 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powder reservoir 96 of Kubo to include a temperature sensor, as taught by Zhuang, to control heating of the powder material (see paragraph 33 of Zhuang). Both the powder reservoir 96 of Kubo and the receptacle 23 of Zhuang serve as temporary storage areas for powder prior to the powder being used to form an object. See Figure 15 of Kubo and Figures 8A-K of Zhuang. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
claim 5, Kubo does not disclose wherein the feed tray comprises a feed tray heater and a temperature sensor.
Zhuang discloses a powder distribution device 2 including a receptacle 23. See Figure 1 and paragraph 27. The receptacle 23 includes at least one heating element 232 and a temperature sensor 233. The heating elements 232 are used to preheat the powder 90 stored inside the receptacle 23. The temperature sensor 233 is used for controlling activation and adjustment of the heating elements 232. See Figure 6 and paragraph 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temporary depot 61b of Kubo to include a heater and a temperature sensor, as taught by Zhuang, to provide preheating of the build material as well as control of this heating (see paragraph 33 of Zhuang). Both the temporary depot 61b of Kubo and the receptacle 23 of Zhuang serve as temporary storage areas for powder prior to the powder being used to form an object, with each being located adjacent to a corresponding build platform. See Figure 15 of Kubo and Figures 8A-K of Zhuang. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 6, Kubo discloses a controller (the drive controller 12; see Figure 15 and paragraph 35) to control a speed of the 3D printer auger screw based on a temperature of the powdered build material measured by the temperature sensor in the feed tray or in an exit of the 3D printer auger screw (see MPEP 2114(II); see also Figure 15, which shows the drive controller 12 connected to the driver 83 for the powder carrier screw 82).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo and further in view of U.S. Patent Application Publication No. 2016/0200024 (“Kim”).
Regarding claim 7, Kubo does not disclose an insulation layer coupled to the at least one heater. However, the use of an insulation layer in connection with a heater is known in the 3D printing art. For example, Kim discloses a screw-drive extruder 100 including a thermal insulation flange 26 (see Figure 1 and paragraph 29) and a heater 42 (see Figure 1 and paragraph 31). The thermal insulation flange 26 is constructed of a material that conducts heat poorly, such as polyether ether ketone. See paragraph 29. The thermal insulation flange 26 helps keep the upper part of the extruder cool, which reduces the amount of power required to achieve a given temperature. See paragraph 32. In addition, the outer surface of the heater 42 can be insulated, such as by a covering 60 of insulative material, to reduce the amount of input power required by the heater 42. See paragraph 32 and Figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior of the powder reservoir 96 of Kubo with an insulation layer to reduce the amount of power required by the dryer 97 of Kubo, as taught by Kim. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Note that the insulation layer would be coupled to the dryer 97 (i.e., the at least one heater) via the powder reservoir 96.

Response to Arguments
Applicant’s arguments in the reply of 8 January 2021 with respect to the rejections based on Boyd have been fully considered and are persuasive in view of the amendments made 
Applicant's arguments with respect to the rejections based on Kubo have been fully considered, but they are not persuasive. Specifically, much of the Applicant’s claim language is directed to the manner in which the apparatus is intended to be used and fails to differentiate over Kubo in terms of structure. See MPEP 2114(II). The Examiner respectfully suggests revising the claim language to at least recite that the claimed structure is “configured to” perform the specified functions, e.g., that the auger screw is configured to receive powdered build material from the storage unit and deliver the build material to the feed tray. Such language is typically interpreted as requiring structure that is capable of performing the recited function.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As demonstrated by Kubo, it is known in the art to provide a 3D printer with an auger screw, a housing enclosing the auger screw, and a heater coupled to the housing. However, the prior art fails to disclose or suggest that the heater comprises a flexible silicone heater that is wrapped around the housing, as required by claim 3.
In Kubo, the dryer 97 (which is relied upon for the claimed heater) is provided as part of a powder processor 95 that also includes a powder reservoir 96, a mesh filter 98, and a vibration generator 99. The dryer 97 is provided with a heat source, such as an infrared lamp. This combination of features allows for the recycling of used powder. See paragraphs 141-147.
U.S. Patent Application Publication No. 2019/0126346 (“Graichen”) discloses a similar arrangement where an intermediate powder storage container 17 is connected to a vibrator device 23 for oscillating the container 17 as well as a heating device 24 for heating the powder stored in the container 17. See Figures 4 and 5 and paragraph 31.
In both cases, powder is accumulated and heated in a specific vessel that serves additional functions, such as sieving. The prior art neither discloses nor suggests heating the powder while it is being transported by an auger using a heater that is directly coupled to the portion of the housing that encloses the auger. As a result, the prior art neither discloses nor suggests a flexible silicone heater wrapped around the housing enclosing the auger, as required by claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN J DERUSSO/Examiner, Art Unit 1744                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774